Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 15-28 are pending in Instant Application.

Priority
Examiner acknowledges Applicant’s claim to priority benefits of Germany Application DE10 2017 219 770.6   filed at 11/07/2018.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 05/07/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 15-16, 18-19, 21, 23-26, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Balbierer et al., “hereinafter Balbierer” (U.S. Patent Application: 20150143144) in view of BEN-NOON et al., “hereinafter BEN-NOON”( U.S. Patent Application: 20170093866).



As per Claim 1, Balbierer discloses a method for operating an Ethernet communication device of a motor vehicle (Balbierer, Para.3, a method for transmitting data in a motor vehicle from an application using an Ethernet transport protocol, Para.10, the local transmitters and receivers (PHY devices), which are also called Ethernet transceivers), the Ethernet communication device having a media access control unit (Balbierer, Para.13, the MAC controllers and the PHY transceivers negotiate a data rate for the connection, with a lower data rate reducing the power consumed by the transceivers) and a plurality of external physical interfaces (Balbierer, Para.13, the MAC controllers and the PHY transceivers negotiate a data rate for the connection), the method comprising: 
detecting a special state (Balbierer, Para.11, This deactivation is also called Low Power Idle--LPI (energy saving mode or quiescent mode).  This allows the power requirement to be reduced in the physical layer, which physically produces the actual data transmission.);
if the special state is detected, generating a control signal for adapting the interface in the special state (Balbierer, Para.51, the IEEE 802.3az standard provides it with a deactivation time T.sub.s of 200 .mu.s, so that the Ethernet transceiver PHY reaches the energy saving or quiescent mode (LPI), in which the Ethernet transceiver PHY is deactivated, at the instant t.sub.2., Para.11, This deactivation is also called Low Power Idle--LPI (energy saving mode or quiescent mode).  This allows the power requirement to be reduced in the physical layer, which physically produces the actual data transmission. ) and  
blocking a forwarding of a message packet arriving at the interface in the special state to a media access control unit of the Ethernet communication device on a basis of the control signal (Balbierer, Para.51, When the data packet traffic is relinquished, some channels can be shut down or reset to an idle mode with relatively low energy consumption, the proposal being made that one or more of the quiet channels be used for transmitting control signals, Para.51, Within the context of the energy efficient Ethernet, the Ethernet transceiver (PHY)--in the case of a sending node, that is to say with its transmission function--changes over to an energy saving mode (LPI mode, Low Power Idle).  For this, the IEEE 802.3az standard provides it with a deactivation time T.sub.s of 200 .mu.s, so that the Ethernet transceiver PHY reaches the energy saving or quiescent mode (LPI), in which the Ethernet transceiver PHY is deactivated, at the instant t.sub.2.).
However Balbierer does not explicitly disclose detecting a special state on at least one of the external physical interfaces.
BEN-NOON discloses detecting a special state on at least one of the external physical interfaces (BEN-NOON, Para.12, an in-vehicle network including an interface port for connecting an external device to the in-vehicle network; and a security unit connected to the in-vehicle network, the security unit adapted to enable an external device to communicate with the in-vehicle network, via or over the interface port, based on a security token received from the external device,  Para.27, one or more computing devices in order to detect or identify security threats, detect or identify events or states that may jeopardize the security or proper function of a system and/or a network).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Balbierer with the teachings as in BEN-NOON. The motivation for doing so would have been for controlling access to an in-vehicle network.  In particular, embodiments of the invention enable detecting and controlling access to an in-vehicle network via physical interface port of the network. (BEN-NOON, Para.2).

With respect to Claim 25 is substantially similar to Claim15 and is rejected in the same manner, the same art and reasoning applying.

As per Claim 16, Balbierer in view of BEN-NOON discloses the method according to claim 15, wherein the step of blocking the forwarding to the media access control unit comprises deactivating the interface (Balbierer, Para.51, the IEEE 802.3az standard provides it with a deactivation time T.sub.s of 200 .mu.s, so that the Ethernet transceiver PHY reaches the energy saving or quiescent mode (LPI), in which the Ethernet transceiver PHY is deactivated, at the instant t.sub.2., Para.11, This deactivation is also called Low Power Idle--LPI (energy saving mode or quiescent mode).  This allows the power requirement to be reduced in the physical layer, which physically produces the actual data transmission. ). 


As per Claim 18, Balbierer in view of BEN-NOON discloses the method according to claim 15, which comprises detecting the special state if a number of received message packets within a predetermined period is greater than a message packet limit value (Balbierer, Para.25, The result of this is that, according an aspect of to the invention, the guaranteed quality of service (QoS) prescribed by the application can be observed by lowering the lowering of the transmission frequency until a prescribed limit value is reached.  In a simple embodiment, this limit value may be firmly prescribed, possibly on the basis of the specific application. ). 

As per Claim 19, Balbierer in view of BEN-NOON discloses the method according to claim 15, which comprises detecting the special state if the Ethernet communication device is still in a starting mode characterized by a loading process of the Ethernet communication device (Balbierer, Para.12, the time for waking or activating a transmitter and/or receiver from the energy saving mode (LPI) is specified at T.sub.W=30 .mu.s.  In addition, a changeover time is stipulated that is needed in order to transfer the local transmitter and/or receiver to a quiescent mode (LPI state).  This deactivation time T.sub.s is T.sub.s=200 .mu.s according to the provided standard, Para.52, the Ethernet transceiver PHY is in its quiescent mode (LPI) until, at the instant t.sub.3, new data are put into a transmission frame (MAC frame) in the MAC layer.  At this instant, the ether transceiver (PHY, transceiver) begins changeover to the active normal state, which, according to the IEEE 802.3az standard for the energy efficient Ethernet, has been reached after activation time T.sub.w of 30 .mu.s at the instant t.sub.4, Para.54, FIG. 2 shows a similar change of state according to the IEEE 802.3az standard for the Energy Efficient Ethernet, in which an Ethernet transceiver (PHY) in the physical layer changes from an active normal state to an energy saving mode (deactivated state), which is called the LPI state.). 


As per Claim 21, Balbierer in view of BEN-NOON discloses the method according to claim 15, which comprises detecting the special state if the Ethernet communication device is in an update mode (Balbierer, Para.12, the time for waking or activating a transmitter and/or receiver from the energy saving mode (LPI) is specified at T.sub.W=30 .mu.s.  In addition, a changeover time is stipulated that is needed in order to transfer the local transmitter and/or receiver to a quiescent mode (LPI state).  This deactivation time T.sub.s is T.sub.s=200 .mu.s according to the provided standard, Para.52, the Ethernet transceiver PHY is in its quiescent mode (LPI) until, at the instant t.sub.3, new data are put into a transmission frame (MAC frame) in the MAC layer.  At this instant, the ether transceiver (PHY, transceiver) begins changeover to the active normal state, which, according to the IEEE 802.3az standard for the energy efficient Ethernet, has been reached after activation time T.sub.w of 30 .mu.s at the instant t.sub.4.    ). 


As per Claim 23, Balbierer in view of BEN-NOON discloses the method according to claim 15, which comprises generating the control signal with a microcontroller in a form external to the Ethernet communication device, and transmitting the control signal generated in the external microcontroller to the Ethernet communication device via an unblocked interface of interfaces of the Ethernet communication device (Balbierer, Para.50, While data for transmission are put into a transmission frame in the MAC layer, this being represented by a high state in the MAC layer with the identification "data", i.e., an active transmission frame (MAC frame), the transmitter (PHY) of the physical layer is active and transmits these data from the transmission frame, Para.54, The changeover to the energy saving mode (LPI mode) is therefore terminated at the instant T.sub.s-dt and the activation process for the Ethernet transceiver PHY is begun again at the instant t.sub.3 when data are put into the transmission frame of the MAC layer.). 

As per Claim 25, Balbierer in view of BEN-NOON discloses the method according to claim 23, wherein the unblocked interface is not an Ethernet interface (Balbierer, Para.67, the alteration of an audio data stream, which can also involve the use of a different Codec, fewer channels, a lower resolution and/or virtual surround sound with two channels instead of true surround sound with six channels.  If a plurality of channels are transmitted (stereo, multichannel), the application can save channels and hence data without the core content being lost). 

As per Claim 26, Balbierer in view of BEN-NOON discloses the Ethernet communication device according to claim 25, wherein the special state is an update mode (Balbierer, Para.51, At the instant t.sub.1, the data pending in the MAC layer has been transmitted completely, and up to the instant t.sub.3 no further data are pending transmission.  Within the context of the energy efficient Ethernet, the Ethernet transceiver (PHY)--in the case of a sending node, that is to say with its transmission function--changes over to an energy saving mode (LPI mode, Low Power Idle).  For this, the IEEE 802.3az standard provides it with a deactivation time T.sub.s of 200 .mu.s, so that the Ethernet transceiver PHY reaches the energy saving or quiescent mode (LPI), in which the Ethernet transceiver PHY is deactivated, at the instant t.sub.2.). 


As per Claim 28, Balbierer in view of BEN-NOON discloses the Ethernet communication device according to claim 25, wherein the special state is an update mode and the forwarding to the media access control unit is blocked until a configuration of the communication device is complete (Balbierer, Para.13, In order to maintain the connection and to avoid complex tuning of the PHY transceivers among one another (training), time windows of the Ethernet AVB connection are regularly used in order to update configuration parameters and/or training information, Para.52, the data that are pending in the MAC layer and that have been put into the transmission frame (MAC frame) are transmitted by the active Ethernet transceiver (PHY).  The data pending transmission in the MAC layer must thus wait in the transmission frame for the activation time T.sub.w until transmission takes place.  This results in a delay in the transmission of 30 .mu.s. ).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Balbierer et al., “hereinafter Balbierer” (U.S. Patent Application: 20150143144) in view of BEN-NOON et al., “hereinafter BEN-NOON”( U.S. Patent Application: 20170093866) and further in view of Zinner et al., “hereinafter Zinner” (U.S. Patent Application: 20150236940).

As per Claim 17, Balbierer in view of BEN-NOON discloses the method according to claim 15, wherein the step of blocking the forwarding to the media access control unit.
However Balbierer and BEN-NOON does not disclose a loop circuit of the interface.
Zinner discloses  a loop circuit of the interface (Zinner, Para.49, In comparison with a direct line connection between the network nodes 1 and 2, however, the looping-through of the data stream by the network analyzer 4 leads to an extended signal propagation time for the signals (data packets) that are transmitted between the network nodes 1 and 2.). 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Balbierer, BEN-NOON with the teachings as in Zinner. The motivation for doing so would have been for monitoring for errors in the communication network and/or for changes in the network topology.  To this end, there is provision for monitoring of the communication link between two network nodes, which are particularly in the form of electronic controllers and are connected via the communication network. (Zinner, Para.3).
With respect to Claim 27 is substantially similar to Claim 17 and is rejected in the same manner, the same art and reasoning applying.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Balbierer et al., “hereinafter Balbierer” (U.S. Patent Application: 20150143144) in view of BEN-NOON et al., “hereinafter BEN-NOON”( U.S. Patent Application: 20170093866) and further in view of HE (U.S. Patent Application: 20070147354).
 a message packet memory of the Ethernet communication device.
However Balbierer and BEN-NOON does not disclose a message packet memory of the Ethernet communication device is full.
He discloses a message packet memory is full (He, Para.85, When first FIFO memory 810 is full, signal CRS.sub.n 885 is asserted to indicate that first FIFO memory 810 is not available for receiving new data; when first FIFO memory 810 is not full, signal CRS.sub.n 885 is de-asserted).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Balbierer, BEN-NOON with the teachings as in He. The motivation for doing so would have been for provide a dual-switch based local area network in which a first switch operating as a data switch receives and forwards data packets over normal Ethernet channels among data terminal devices such as computers and a second switch operating as a voice switch receives and forwards data packets over out-of-band channels among voice terminal devices such as IP phones, where each of the out-of-band channels and a corresponding Ethernet channel is established on a shared transmission medium of a twisted pair LAN cable. (HE, Para.13).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Balbierer et al., “hereinafter Balbierer” (U.S. Patent Application: 20150143144) in view of BEN-NOON et al., “hereinafter BEN-NOON”( U.S. Patent Application: 20170093866) and further in view of Pannell (U.S. Patent Application: 20150365338).

As per Claim 22, Balbierer discloses the method according to claim 15, 
However Balbierer and BEN-NOON does not disclose a microcontroller integrated in the Ethernet communication device.
Pannell discloses a microcontroller integrated in the Ethernet communication device (Pannell, Para.160, Application Specific Integrated Circuit (ASIC); a digital, analog, or mixed analog/digital discrete circuit; a digital, analog, or mixed analog/digital integrated circuit; a combinational logic circuit; a field programmable gate array (FPGA); a processor circuit (shared, dedicated, or group) that executes code; a memory circuit (shared, dedicated, or group) that stores code executed by the processor circuit;). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Balbierer, BEN-NOON with the teachings as in Pannell. The motivation for doing so would have been for timing controlled transfer of data from ports of data sources and bridges in a non-arbitrary network. IEEE 802.1 Qbv is a specification for a time aware shaper in AVB generation 2 network and is referred to as time sensitive networking (TSN).  Time aware shapers are used for blocking passage of data from queues within a port of a network device.  Time aware shapers may operate based on a precise timing protocol (PTP) time. (Pannell, Para29).


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMIN ABEDIN whose telephone number is (571)270-5970.  The examiner can normally be reached on Monday to Friday from 10 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 5712727304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


/NORMIN ABEDIN/Primary Examiner, Art Unit 2449